Mr. Justice VanValkenburgh
delivered the opinion of the court.
These three cases are here upon writs of error, the defendants having been severally indicted under the gaming law of 1839 (Thomp. Dig., 500, 1,) for keeping a keno table, *185the errors assigned in each individual case being the same as assigned in the case of “ The State of Florida vs. William C. Overby,” decided at this term of this court. They all justified under the one license issued to the said William C. Overby, and numbered 774.
The evidence shows that they were copartners of the said Overby, and that they all occupied the same room in the City of Jacksonville, each having a different table. The law under which they were severally indicted provides that a license should be taken out for each table. We have,. however, held that the law of 1839 was amended by the law of 1879 so as to legalize the playing of “keno,” and that the person or persons running such game must procure a license and pay a license tax. If they do not so procure a license they are guilty of a misdemeanor, and, upon com viction, should be punished by a fine, as provided in §12 of Chapter 3099, Laws of 1879.
For the reasons assigned in the case of The State vs. Overby these three several judgments must be arrested, and such is the order of this court.